 
Exhibit 10.1
 
FORM OF SEPARATION AND RELEASE AGREEMENT
 
THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into as of the  day of _, 20 , by and between KELVYN H. CULLIMORE, JR.
(“Executive”), and DYNATRONICS CORPORATION, a Utah corporation (the “Company”).
 
RECITALS
 
Executive and the Company have jointly determined that it is in the best
interest of the Company and Executive to terminate Executive’s employment with
the Company.
 
The Company and Executive desire to resolve any and all differences regarding
Executive’s employment and the termination of Executive’s employment.
 
AGREEMENT
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Employment Agreement. Executive and the Company are parties to that
certain Amended and Restated Employment Agreement dated May 1, 2015, pursuant to
which the Company employed Executive (the “Employment Agreement”). Capitalized
terms used but not defined herein shall have the meanings given them in the
Employment Agreement.
 
2.           Salary and PTO. On Executive’s last day of employment, Executive
received all salary and paid time-off (PTO) payable through that date.
 
3.           Separation Payments. In consideration of Executive signing this
Agreement, and the covenants and releases given herein, the Company will pay to
Executive the payments set forth in and pursuant to Section 6(a) or Section
6(b), as applicable (collectively, the “Separation Payments”). Executive’s right
to the Separation Payments and the Company’s obligations to pay the Separation
Payments are subject to the terms and conditions of Section 6 of the Employment
Agreement.
 
4.           Continuing Covenants. Executive hereby agrees to comply with
Executive’s duties and obligations under the Employment Agreement hereinafter,
including, without limitation, the obligation of confidentiality and the
non-competition, non-solicitation and non- disparagement covenants. Executive
also agrees to return any and all Company property and/or Confidential
Information (as such term is defined in the Employment Agreement) in Executive’s
possession or control in accordance with Section 8(a) of the Employment
Agreement.
 
5.           Effective Date. The effective date of this Agreement shall be the
eighth day after it has been signed by Executive. Executive acknowledges that he
would not be entitled to receive any Separation Payments provided in Section 6
of the Employment Agreement absent his execution of this Agreement.
Notwithstanding anything to the contrary, the first payment of Separation
Payments pursuant to this Agreement, if any, shall be made on the Company’s
first regularly scheduled payday to occur after the Severance Delay Period.
 
1

 
6.           General Release.
 
(a)           Executive, on behalf of himself and his heirs, executors,
administrators, successors and assigns, and all other persons claiming by,
through, or under him, hereby knowingly and voluntarily waives, releases and
forever discharges the Company and all of its parents, subsidiaries, and
affiliate companies, predecessors, successors, and assigns, and each of their
respective current and former shareholders, directors, officers, employees,
representatives, insurers, attorneys and assigns, and all persons acting by,
through, under or in concert with them, or any of them (all of whom, with the
Company, are collectively referred to throughout the remainder of this Agreement
as the “Releasees”), of and from any and all claims, demands, charges,
grievances, damages, debts, liabilities, accounts, costs, attorneys’ fees,
expenses, liens, future rights, and causes of action of every kind and nature,
known or unknown, asserted or unasserted, which Executive has, may have, or
claims to have against Releasees, or one or more of them, arising prior to the
Effective Date of this Agreement (hereinafter collectively referred to as
“Released Claims”).
 
(b)           The Released Claims include, without limitation, (i) any claims
based either in whole or in part upon any facts, circumstances, acts, or
omissions in any way arising out of, based upon, or related to Executive’s
employment with the Company or the termination thereof; (i) any claims or
regulation, local ordinance, or the common law, regarding employment or
prohibiting employment discrimination, harassment, or retaliation, including,
without limitation, arising under any federal or state statute or regulation,
local ordinance, or the common law, regarding employment or prohibiting
employment discrimination, harassment, or retaliation, including, without
limitation,, the Utah Antidiscrimination Act, the Utah Payment of Wages Act, the
Age Discrimination in Employment Act (as amended by the Older Workers Benefit
Protection Act), Title VII of the Civil Rights Act of 1964, the Fair Labor
Standards Act, the Americans With Disabilities Act, the Family Medical Leave
Act, the Employee Retirement Income Security Act of 1974, the Worker Adjustment
and Retraining Notification Act, the Health Insurance Portability and
Accountability Act of 1996, the Occupational Safety and Health Act; (iii) any
claim for wrongful discharge, wrongful termination in violation of public
policy, breach of contract, breach of the covenant of good faith and fair
dealing, personal injury, harm, or other damages (whether intentional or
unintentional), negligence, negligent employment, defamation, misrepresentation,
fraud, intentional or negligent infliction of emotional distress, interference
with contract or other economic opportunity, assault, battery, or invasion of
privacy; (iv) claims growing out of any legal restrictions on the Company’s
right to terminate its employees; (v) claims for wages, other compensation or
benefits; (vi) any claim for general, special, or other compensatory damages,
consequential damages, punitive damages, back or front pay, fringe benefits,
attorney fees, costs, or other damages or expenses; (vii) any claim for
injunctive relief or other equitable relief; (viii) any claim arising under any
federal or state statute or local ordinance regulating the health and/or safety
of the workplace; or (ix) any other tort, contract or statutory claim.
 
(c)           Notwithstanding the foregoing paragraphs, Executive does not
release the Company from any obligations the Company may have to him with
respect to the following: (i) rights under the Company’s 401(k) Plan, if any;
(ii) rights to the continuation of insurance coverage under COBRA; (iii) right
to apply for unemployment compensation or worker’s compensation; (iv) claims or
rights which cannot be waived pursuant to applicable law; and (v) any rights or
remedies which Executive may have against the Company under the terms of this
Agreement.
 
 
2

 
 
(d)           Nothing contained herein is intended to constitute or shall be
construed as a waiver or release of Executive’s right to file a charge or
complaint with, or participate in an investigation by, the EEOC or any other
federal or state agency. Executive is, however, waiving his right to recover any
monetary award, damages or any other form of recovery in connection with such a
charge or complaint, whether such charge or complaint is filed by Executive or
someone else, or such an investigation. Executive further represents and
warrants that he has not assigned or conveyed to any other person or entity any
part of or interest in any of the claims released by him pursuant to this
Agreement.
 
(e)           Executive represents and warrants that he has not previously
signed or transferred, or attempted to sign or transfer, to any third party, any
of the claims waived and released herein.
 
(f)           Neither this Agreement nor the payment of the Separation Payments
pursuant to this Agreement shall be constructed as or constitute an admission by
the Company of any fault, liability or wrongdoing by any Releasee, nor an
admission that Executive has any valid or enforceable claims or rights
whatsoever against the Company or any other Releasee. The Company specifically
denies any liability to, or wrongful act against, Executive by itself or any of
the other Releasees.
 
7.           Time for Consideration of this Agreement/Revocation. Executive
further acknowledges that he is hereby given twenty-one (21) calendar days from
receipt of this Agreement to consider signing this Agreement, that Executive is
advised to consult with an attorney before signing this Agreement, and that
Executive has the right to revoke this Agreement for a period of seven (7) days
after it is executed by Executive. In the event that Executive chooses not to
timely sign this Agreement, or chooses to revoke this Agreement once signed,
Executive will not receive the Separation Payments or any other consideration
Executive would not be entitled to in the absence of this Agreement.
 
8.           General Provisions.
 
(a)           Severability. If any provision of this Agreement shall be held by
a court to be invalid, unenforceable, or void, such provision shall be enforced
to the fullest extent permitted by law, and the remainder of this Agreement
shall remain in full force and effect. In the event that the time period or
scope of any provision is declared by a court of competent jurisdiction to
exceed the maximum time period or scope that such court deems enforceable, then
such court shall reduce the time period or scope to the maximum time period or
scope permitted by law.
 
(b)           Taxes. All amounts paid under this Agreement shall be paid less
all applicable state and federal tax withholdings and any other withholdings
required by any applicable jurisdiction.
 
(c)           Governing Law. This Agreement shall be governed by the laws of the
State of Utah without regard to conflict of law principles.
 
3

 
(d)           Dispute Resolution. All disputes and controversies arising out of
or in connection with this Agreement shall be resolved exclusively by the state
and federal courts located in Salt Lake County in the State of Utah, and each
party hereto agrees to submit to the jurisdiction of said courts and agrees that
venue shall lie exclusively with such courts. Each party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
such party may raise now, or hereafter have, to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum. Each party agrees that, to the fullest extent permitted by
applicable law, a final judgment in any such suit, action, or proceeding brought
in such a court shall be conclusive and binding upon such party, and may be
enforced in any court of the jurisdiction in which such party is or may be
subject by a suit upon such judgment.
 
(e)           WAIVER OF RIGHT TO JURY TRIAL. TO THE EXTENT PERMITTED BY LAW,
EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE. EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
 
(f)           Fees and Costs. The prevailing party in any arbitration, court
action or other adjudicative proceeding arising out of or relating to this
Agreement shall be reimbursed by the party who does not prevail for their
reasonable attorneys’, accountants’, and experts’ fees and for the costs of such
proceeding. The provisions set forth in this Section shall survive the merger of
these provisions into any judgment. For purposes of this Section 8(f),
“prevailing party” includes, without limitation, a party who agrees to dismiss
an action or proceeding upon the other’s payment of the sums allegedly due or
performance of the covenants allegedly breached, or who obtains substantially
the relief sought.
 
(g)           Amendments; Waivers. This Agreement may not be modified, amended,
or changed except by an instrument in writing, signed by Executive and by a duly
authorized representative of the Company other than Executive. No waiver or
consent shall be binding except in a writing signed by the party making the
waiver or giving the consent. No waiver of any provision or consent to any
action shall constitute a waiver of any other provision or consent to any other
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent except to the extent specifically set forth in
writing.
 
4

 
(h)           Section 409A.
 
(i)           Notwithstanding anything to the contrary in this Agreement, if at
the time of Executive’s “separation from service” (as such term is defined in
Treasury Regulation 1.409A-1(h)) with the Company, Executive is a “specified
employee,” as determined by the Company in accordance with Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in the payments or
benefits ultimately paid or provided to Executive) until the date that is at
least six (6) months following Executive’s “separation from service” with the
Company (or the earliest date permitted under Section 409A of the Code),
whereupon the Company will pay Executive on the first day of the seventh month
following Executive’s “separation from service” a lump-sum amount equal to the
cumulative amounts that would have otherwise been previously paid to Executive
under this Agreement during the period in which such payments or benefits were
deferred.
 
(ii)           This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefits provided
under the Agreement become subject to (A) the gross income inclusion set forth
within Section 409A(a)(1)(A) of the Code or (B) the interest and additional tax
set forth within Section 409A(a)(1)(B) of the Code (together, referred to herein
as the “Section 409A Penalties”), including, where appropriate, the construction
of defined terms to have meanings that would not cause the imposition of Section
409A Penalties. In accordance with Section 26(e) of the Employment Agreement, in
no event shall the Company be required to provide a tax gross-up payment to
Executive with respect to any Section 409A Penalties.
 
(iii)           Notwithstanding anything to the contrary in this Agreement, in-
kind benefits and reimbursements provided under this Agreement during any
calendar year shall not affect in-kind benefits or reimbursements to be provided
in any other calendar year, other than an arrangement providing for the
reimbursement of medical expenses referred to in Section 105(b) of the Code, and
are not subject to liquidation or exchange for another benefit. Notwithstanding
anything to the contrary in this Agreement, reimbursement requests must be
timely submitted by Executive in accordance with the Employment Agreement and,
if timely submitted, reimbursement payments shall be promptly made to Executive
following such submission, but in no event later than December 31st of the
calendar year following the calendar year in which the expense was incurred. In
no event shall Executive be entitled to any reimbursement payments after
December 31st of the calendar year following the calendar year in which the
expense was incurred. This Section 8(h)(iii) shall only apply to in-kind
benefits and reimbursements that would result in taxable compensation income to
Executive.
 
(iv)           Additionally, in the event that following the date hereof the
Company or Executive reasonably determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A of the Code, the
Company and Executive shall work together to adopt such amendments to this
Agreement or adopt other policies or procedures (including amendments, policies
and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate to (A) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (B) comply with the requirements of Section
409A of the Code and related Department of Treasury guidance.
 
 
5

 
 
(i)           Assignment. Executive agrees that Executive shall have no right to
assign and shall not assign or purport to assign any rights or obligations under
this Agreement. This Agreement may be assigned or transferred by the Company;
and nothing in this Agreement shall prevent the consolidation, merger or sale of
the Company or a sale of any or all or substantially all of its assets. Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those specifically enumerated in this Agreement.
 
(j)           Parties in Interest. Nothing in this Agreement shall confer any
rights or remedies under or by reason of this Agreement on any persons other
than the parties hereto and their respective successors and permitted assigns
nor shall anything in this Agreement relieve or discharge the obligation or
liability of any third person to any party to this Agreement, nor shall any
provision give any third person any right of subrogation or action over or
against any party to this Agreement.
 
(k)           Construction. The terms of this Agreement have been negotiated by
the parties hereto, and no provision of this Agreement shall be construed
against either party as the drafter thereof.
 
(l)           Interpretation. This Agreement shall be construed as a whole,
according to its fair meaning. Sections and section headings contained in this
Agreement are for reference purposes only, and shall not affect in any manner
the meaning or interpretation of this Agreement. Unless the context of this
Agreement otherwise requires, (i) words of any gender shall be deemed to include
each other gender; (ii) words using the singular or plural number shall also
include the plural or singular number, respectively; and (iii) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words shall
refer to this entire Agreement.
 
(m)           Notice. Any notices, consents, agreements, elections, amendments,
approvals and other communications provided for or permitted by this Agreement
or otherwise relating to this Agreement shall be in writing and shall be deemed
effectively given upon the earliest to occur of the following: (i) upon personal
delivery to such party; (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day; (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; (iv) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt; or (v) upon actual receipt by the party to be
notified via any other means (including public or private mail, electronic mail
or telegram); provided, however, that notice sent via electronic mail shall be
deemed duly given only when actually received and opened by the party to whom it
is addressed. All communications shall be sent to the party’s address set forth
on the signature page below, or at such other address as such party may
designate by ten (10) days advance written notice to the other parties in
accordance with this Section 8(m).
 
 
6

 
 
(n)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile, or by email in portable
document format (.pdf) and delivery of the executed signature page by such
method will be deemed to have the same effect as if the original signature had
been delivered to other the parties.
 
(o)           Authority. Each party represents and warrants that such party has
the right, power and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder; and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.
 
(p)           Entire Agreement. This Agreement contains the entire agreement
between Executive and the Company and there have been no promises, inducements
or agreements not expressed in this Agreement.
 
(q)           No Admission of Liability. Nothing in this Agreement shall be
construed as an admission of liability or wrongdoing by any party to this
Agreement.
 
(r)           EXECUTIVE ACKNOWLEDGEMENT. EXECUTIVE HAS HAD THE OPPORTUNITY TO
CONSULT LEGAL COUNSEL CONCERNING THIS AGREEMENT AND HAS OBTAINED AND CONSIDERED
THE ADVICE OF SUCH LEGAL COUNSEL TO THE EXTENT EXECUTIVE DEEMS NECESSARY OR
APPROPRIATE, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE AGREEMENT, THAT
EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE HAS ENTERED
INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS
OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
 
[SIGNATURES TO FOLLOW]
 
7

 
 
IN WITNESS WHEREOF, the parties have executed this Separation and Release
Agreement as of the date first written above.
 
 
 
“EXECUTIVE”
 
 
 
 
 
 
 
 
 
 
 
KELVYN H. CULLIMORE, JR.
 
 
 
 
 
 
Address:


 
 
 
 
 
 
 
Phone:
 
 
 
Fax:

 
 
 
Email:
 
 
 
 
 
 
“COMPANY”
 
DYNATRONICS CORPORATION,
a Utah corporation
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
Address:

 
 
 
 
 
 
 
 
Phone:
 
 
 
Fax:
 
 
 
Email:
 

 

 

 
 
8
